DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kivlan (US1,348,808).
Regarding claim 1, Kivlan teaches a bottle and closure means (Fig. 1), said bottle comprising a neck (in the below annotated Fig. 1), an opening at an end of said neck, a closure member (T) closing said opening and locking means (D) that secure said closure member to a rim of said opening, in which said locking means comprise a collar (W) surrounding a neck portion of said neck (Fig. 2) and locking levers (L) that are hingedly connected to said collar, and 
Regarding claim 2, wherein said neck comprises a ridge (in the below annotated Fig. 1) adjacent said neck portion and in that said collar engages said ridge in the closed position.
Regarding claim 3, wherein said ridge is a shoulder of a thickened further neck portion that comprises said rim of said opening and in that said link members bridge said thickened neck portion between said collar and said lugs (Fig. 1).
Regarding claim 4, wherein said lugs are provided with seats (g) that receive a free distal end of said link members of said locking levers (Fig. 1).
Regarding claim 5, wherein said seats comprise local depressions (g) that are formed in said lugs and/or said lugs extend with an inclination away from the locking-levers.
Regarding claim 6, wherein said link members comprise a loops (in the below annotated Fig. 1) extending from said collar to a free distal end thereof.
Regarding claim 7, wherein said link members comprise an eye (d) at a free distal end thereof that catches and surrounds said lug.

Regarding claim 9, wherein said closure member comprises a resilient bottom portion (R) that extends fittingly into said opening.
Regarding claim 10, wherein said resilient portion of said closure member comprises an elastomer (Rubber) or cork.
Regarding claim 11, wherein, at least substantially, said locking means are made of metal, particularly having at least an appearance of a noble metal (Fig. 1).
Regarding claim 12, wherein said closure member carries an adornment (Fig. 3 at T) at a side across from the opening (where the closure side is curved and looks more beautiful).

    PNG
    media_image1.png
    560
    785
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736